2011 EXECUTIVE AND KEY MANAGER RESTRICTED STOCK UNIT SUB-PLAN
(Effective January 1, 2011)


This 2011 Executive and Key Manager Restricted Stock Unit Sub-Plan (“Sub-Plan”)
of The Edelman Financial Group Inc., a Texas corporation (the “Company”), sets
forth the rules and regulations adopted by the Committee for issuance of
Restricted Stock Unit Awards under Section 3 of the Long-Term Incentive Plan
(“Plan”). These rules and regulations shall apply to Awards granted effective on
and after January 1, 2011. In the event of any conflict between this Sub-Plan
and the Plan, the terms and conditions of the Plan shall control.


Section 1.           Incorporation of Plan; Capitalized Terms.

 
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Sub-Plan  shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Sub-Plan shall have the definitions set forth in the
Plan. In the event of any conflict between this Sub-Plan and the Plan, the terms
and conditions of the Plan shall control. The Committee shall have final
authority to interpret and construe the Plan and this Sub-Plan and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon all Participants and their legal representatives in respect of
any questions arising under the Plan or this Sub-Plan.


Section 2.           Definitions


When used in this Sub-Plan, the following terms shall have the meanings as set
forth below, and are in addition to the definitions set forth in the Plan.


2.1       “Account” means the account used to record and track the number of
Restricted Stock Units granted to each Participant as provided in Section 3.4.


2.2       “Award” as used in this Sub-Plan means each aggregate award of
Restricted Stock Units as provided in Section 3.2.


2.3       “Date of Grant” means March 15, 2012.


2.4       “Performance Period” for purposes of this Sub-Plan means January 1,
2011 to December 31, 2011.


2.5       “Performance Schedule” means Attachment 1 to this Sub-Plan, which sets
forth the Performance Measures applicable to this Sub-Plan.
 
2.6       “Restricted Stock Unit” for purposes of this Sub-Plan means each unit
of an Award granted to a Participant that is denominated in Shares, each of
which represents a right to receive the value of a Share (or percentage of such
value, which percentage may be higher than 100%) on the terms and conditions set
forth in the Plan and the Sub-Plan.
 
 
 

--------------------------------------------------------------------------------

 


2.7       “Salary” means the regular base rate of compensation payable by the
Company to a Participant on an annual basis. Salary does not include bonuses, if
any, or incentive compensation, if any. Such compensation shall not be reduced
by any deferrals made under any other plans or programs maintained by the
Company.


2.8       “Section 409A” means Section 409A of the Code, or any successor
section under the Code, as amended and as interpreted by final or proposed
regulations promulgated thereunder from time to time.


2.9       “Year” means a calendar year.


Section 3.           Participation and Awards


3.1       Participant Selection. Participants under this Sub-Plan shall be
selected by the Committee in its sole discretion.


3.2       Awards. Subject to any adjustments to be made under Section 3.5, the
Compensation Committee may, in its sole discretion, grant Awards to some or all
of the Participants in the form of a specific number of Restricted Stock Units.
The target as a percentage of Salary of the Awards granted for 2011 are as set
forth on Attachment 2 hereto. The performance measures for the Sub-Plan are the
same as the performance measures for the 2011 Executive Incentive Plan of the
Company.
 
3.3       Award Valuation at Grant. In calculating the value of an Award for
purposes of Section 3.2, the value of each Restricted Stock Unit shall be equal
to the closing price of a share of Stock on the last trading day on the Date of
Grant.  The Participant’s Salary shall be determined as of the January 1
preceding the date the Award is granted, or such other time as is determined in
the discretion of the Committee. Each Award is deemed to be granted on the day
that it is approved by the Committee.


3.4       Accounting and Adjustment of Awards. The number of Restricted Stock
Units awarded to a Participant shall be recorded in a separate Account for each
Participant. The number of Restricted Stock Units recorded in a Participant’s
Account shall be adjusted to reflect any splits or other adjustments in the
Shares. Restricted Stock Units are bookkeeping entries only. A Participant shall
have no rights as a stockholder of the Company, no dividend rights and no voting
rights with respect to the Restricted Stock Units. No adjustments shall be made
to any outstanding Awards for cash dividends paid on Shares during or after the
Performance Period.


3.5       Restriction Period, Vesting. A Participant’s rights with respect to
the Restricted Stock Units shall remain subject to forfeiture at all times prior
to the date(s) on which the Restricted Stock Units vests pursuant to the Section
3.5. Except as provided in Section 4, Restricted Stock Units subject to the
Award shall vest and become non-forfeitable as follows:


250% on the date of Grant;
50% on the first anniversary of the Date of Grant;
75% on the second anniversary of the Date of Grant; and
 
 
2

--------------------------------------------------------------------------------

 


100% on the third anniversary of the Date of Grant.


3.6       Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after the date any Restricted Stock Units subject to the Award
become non-forfeitable (the “Payment Date”), such Restricted Stock Units shall
be paid, at the Company’s option, (a) in a lump sum cash payment equal in the
aggregate to the Fair Market Value of a Share on the Payment Date multiplied by
the number of such Restricted Stock Units that become non-forfeitable upon that
Payment Date or (b) by the Company delivering to the Participant a number of
Shares equal to the number of Restricted Stock Units that become non-forfeitable
upon that Payment Date. If the Restricted Stock Units are paid in Shares, the
Company shall issue the Shares either (i) in certificate form or (ii) in book
entry form, registered in the name of the Participant. Delivery of any
certificates will be made to the Participant’s last address reflected on the
books of the Company and its Subsidiaries unless the Company is otherwise
instructed in writing. Neither the Participant nor any of the Participant’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue Shares in payment of the Restricted Stock Units unless such
issuance and such payment shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which Shares are listed. Delivery of
any certificates will be made to the Participant’s last address reflected on the
books of the Company unless the Company is otherwise instructed in writing


3.7       Termination of Employment. Excepts as otherwise provided in Section 4,
in the event of the termination of a Participant’s employment or service with
the Company for any reason prior to the lapsing of the restrictions in
accordance with Section 3.5 hereof with respect to any of the Restricted Stock
Units granted hereunder, such portion of the Restricted Stock Units held by the
Participant shall be automatically forfeited by the Participant as of the date
of termination. Neither the Participant nor any of the Participant’s successors,
heirs, assigns, or personal representatives shall have any rights or interests
in any Restricted Stock Units that are so forfeited.


Section 4.           Early Vesting and Forfeiture


4.1       Termination during 2011. Except as expressly set forth below, in the
event a Participant’s employment with SMH terminates for any reason prior to the
end of the workday on December 31, 2011, such Participant will be ineligible for
any Award under the Sub-Plan. In other words, if a Participant is employed
according to Company records through the end of the workday on December 31,
2011, the Participant will, subject to the following provisions, be eligible for
any award earned under the Sub-Plan for 2011.
    
Any Participant (or his or her estate) who ceases to be employed by the Company
prior to January 1, 2012, due to the Participant’s death, Disability, or
Retirement (as such terms are defined in the Plan), subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, will be eligible to receive an Award based on an adjusted annual
base salary amount, but otherwise in the same manner, to the same extent, and at
the same time as the Participant would have received such Award if such
Participant’s employment had continued through December 31, 2011 (i.e., based on
achievement of applicable performance measures).  The Participant’s annual base
salary will be the result of the following formula: X × Y/12, where:

 
 
3

--------------------------------------------------------------------------------

 



 
X =
the Participant’s annual base salary as in effect as of the date of termination
of employment; and

 
Y =
the number of calendar months the Participant was actively employed by the
Company during 2011, rounded up for any partial month.



4.2       Termination on or after January 1, 2012. Except as expressly set forth
below, a Participant who ceases to be employed by SMH for any reason on or after
January 1, 2012, will forfeit any unvested Award.  If any Participant (or his or
her estate) who ceases to be employed by the Company subsequent to December 31,
2011, but prior to expiration of the Restriction Period, due to the
Participant’s death, Disability, or Retirement, subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, any outstanding Awards of the Participant shall immediately become
vested. The Company shall issue to the Participant all of the Shares remaining
subject to the Restricted Stock Unit Award to the extent such Shares have vested
in accordance with this Section 4.2, upon the earliest of the following:


(i)        as soon as practicable but no later than 30 days following a Change
in Control,
 
(ii)       as soon as practicable but no later than 90 days following the
Participant’s death, or
 
(iii)      the first business day of the seventh month following the date of the
Participant’s Retirement.
 
4.3       Change in Control. In the case of a Change in Control prior to
February 15, 2012, the Company shall, subject to the restrictions in this
Section 4.3 and Section 6.7 of the Plan, irrevocably set aside Shares in one or
more such grantor trusts in an amount that is sufficient to pay each Participant
employed by the Company, the net present value as of the date on which the
Change in Control occurs, of the earned benefits to which Participants would be
entitled pursuant to the terms of the Sub-Plan. Any such trust shall be subject
to the claims of the general creditors of the Company in the event of bankruptcy
or insolvency of the Company. Notwithstanding the foregoing provisions of this
Section 4.3, the Company shall establish no such trust if the assets thereof
shall be includable in the income of Participants thereby pursuant to Section
409A(b). In the case of a Change in Control on of after February 1, 2012, all of
the restrictions and conditions of all Restricted Stock units then outstanding
shall be deemed satisfied, and the Restriction Period with respect thereto shall
be deemed to have expired.


4.4       Termination of Employment. In the event that a Participant’s
employment with the Company terminates for any reason other than as provided in
this Section 4, any Award made to the Participant which has not vested as
provided in Section 3 shall be forfeited.
 
 
4

--------------------------------------------------------------------------------

 


Section 5.           Non-Assignability of Awards


The Awards and any right to receive payment under the Plan and this Sub-Plan may
not be sold, assigned, transferred, alienated, pledged, encumbered, otherwise
disposed of, or subject to any charge or legal process, except by will or the
laws of descent and distribution, and if any attempt is made to do so, or a
Participant becomes bankrupt, then in the sole discretion of the Committee, any
Award made to the Participant which has not vested as provided in Sections 2 and
3 shall be forfeited.. Any attempt to dispose of any Restricted Stock Units in
contravention of the above restriction shall be null and void and without
effect.
 
Section 6.           No Right to Continued Employment.
 
Nothing in the Plan or in this Sub-Plan shall (a) confer on the Participant any
right to continue in the employ of the Company; (b) affect the right of the
Participant or the Company to terminate the employment relationship at any time;
(c) be deemed a waiver or modification of any provision contained in any
agreement between the Participant and the Company; (b) be construed as part of
the Participant’s entitlement to remuneration or benefit pursuant to a contract
of employment or otherwise or as compensation for past services rendered; (e)
afford the Participant any rights or additional rights to compensation or
damages as a consequence of the loss or termination of his or her employment; or
(f) entitle the Participant to any compensation or damages for any loss or
potential loss he or she may suffer by reason of being or becoming unable to
vest in the Restricted Stock Units as a consequence of the loss or termination
of his or her employment with the Company.


Section 7.           Adjustments.
 
In the event of a recapitalization, reorganization, stock split, stock dividend,
merger, consolidation, combination of shares or other change affecting the
Shares of the Company, the Committee shall make appropriate adjustments, if any,
in the terms of this Sub-Plan, provided that such adjustments shall be made in a
manner that complies with the requirements of Section 409A of the Code.  Any
such adjustments shall be made in accordance with the provisions of the Plan and
shall be effective, final, binding and conclusive for all purposes of the Plan
and this Sub-Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 8.           Withholding of Taxes.
 
The Company shall be entitled to take any of the following actions in order to
satisfy tax withholding obligations arising on account of amounts accrued or
payable under this Sub-Plan: (a) deduct from any amount accrued or payable under
this Sub-Plan an amount equal to the federal, state, and local income taxes and
other amounts as may be required by law to be withheld with respect thereto,
including withholding Shares issued in payment of the Restricted Stock Units
having a Fair Market Value equal to the taxes that the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock Units (with such withholding obligation determined based on any applicable
minimum statutory withholding rates, (b) require the Participant to pay to the
Company such withholding taxes, or (c) deduct from any other compensation
payable to the Participant the amount of any withholding obligations with
respect to amounts accrued or payable under this Sub-Plan.  The Committee shall
determine in its discretion which of the above actions shall be taken in order
to satisfy tax withholding obligations arising on account of amounts accrued or
payable under this Sub-Plan, including but not limited to withholding from
amounts not otherwise payable at such time or attributable to Shares not
otherwise issuable at such time by accelerating the issuance of Shares, as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(vi); provided,
however, that in furtherance of satisfying such withholding obligations, the
Participant shall have the right (by delivering written notice to the Chief
Financial Officer of the Company at the time and in the manner prescribed by the
Committee) to have a number of whole Shares withheld by the Company from the
Shares to be issued upon distribution with a value not to exceed the statutory
minimum tax withholding obligation.  The Participant and/or his or her
beneficiary (including his or her estate) shall bear all taxes on amounts paid
under the Plan to the extent no taxes are withheld, irrespective of whether
withholding is required. For these purposes, the Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined.
 
Section 9.           Amendment and Termination


This Sub-Plan shall be subject to amendment, suspension, or termination as
provided in the Plan. No action to amend, suspend or terminate this Sub-Plan
shall permit the acceleration of the time or schedule of the payment of any
Award granted under this Sub- Plan (except as provided in regulations under
Section 409A).


Section 10.         Unfunded Award.
 
The Restricted Stock Unit Awards represent an unfunded, unsecured right to
receive Shares and cash in accordance with the terms of this Sub-Plan, and the
Company shall not be required to segregate any assets with respect to any
amounts or Share issuances due in connection with this Sub-Plan.
 
Section 11.         Compliance with Code Section 409A.
 
Notwithstanding anything to the contrary contained herein, this Sub-Plan is
intended to be in full compliance with the requirements of, and thereby avoid
any tax arising pursuant to, Section 409A of the Code.  Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted in a manner consistent with such intent.
 
Section 12.         Miscellaneous


12.1     Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
both the Chief Financial Officer and the General Counsel of the Company at the
principal office of the Company and, in the case of a Participant, to the
Participant’s address appearing on the books of the Company or to the
Participant’s residence or to such other address as may be designated in writing
by the Participant.
 
 
6

--------------------------------------------------------------------------------

 


12.2     Successors. The terms of this Sub-Plan shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and of each
Participant and the beneficiaries, executors, administrators, heirs, and
successors of the Participant.


12.3     Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Sub-Plan shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.


12.4     Governing Law. This Sub-Plan and the rights of the Participant
hereunder shall be construed and determined in accordance with the laws of the
State of Texas.


12.5     Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Sub-Plan.


12.6     Resolution of Disputes.  Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be resolved by the
Committee.  Any resolution made hereunder by the Committee shall be effective,
final, binding and conclusive on the Participant and the Company for all
purposes.
 
 
7

--------------------------------------------------------------------------------

 
 
Attachment 1
 
Proposed 2011 Performance Goals and Weights
Versus Award Opportunity Earned



Level of 
Performance 
Achievement
 
Adjusted 
Cash Flow 
from 
Operations
   
Client 
Investment 
Results
   
Net New 
Client 
Money
   
Expenses 
as 
Percentage 
of Revenue
   
% of Target 
Award Earned
   
Discretionary
                                       
(Weight)
    (30 )%     (20 )%     (20 )%     (10 )%           (20 )%                    
                           
Target
    100 %     100 %     100 %     100 %     100 %     100 %       95 %     95 %
    95 %     105 %     80 %     [arrow.jpg]         90 %     90 %     90 %    
110 %     60 %         85 %     85 %     85 %     115 %     40 %         80 %  
  80 %     80 %     120 %     30 %  
Min Acceptable
    75 %     75 %     75 %     125 %     20 %      
<75
%   
<75
%   
<75
%   
>125
%      0 %     0 %

 
 
8

--------------------------------------------------------------------------------

 
 
Attachment 2
 

Proposed 2011 Participants and Award Targets
 
Title
Targeted Award
Chairman/Chief Executive Officer
175% of salary
175% of salary
President
EFS Chairman/Chief Executive Officer
175% of EFS salary
SMH EVP High Net Worth
150% of salary
Corporate Chief Financial Officer
150% of salary
Chief Information Officer
150% of salary
Chief Operations
150% of salary
EVP Corporate
150% of salary
Legal Counsel
120% of salary
SMH Controller
40% of salary
EFS Chief Financial Officer (with Division responsibility)
40% of salary
SMH Chief Compliance Officer
35% of salary
35% of salary
EFS Chief Compliance Officer
Vice President Information Technology
35% of salary
Chief Technology Officer
35% of salary
Director, Financial Reporting
35% of salary
SVP Operations
20% of salary
20% of salary
20% of salary
SMH Administrative Manager
VP Human Resources
VP Human Resources/Training
20% of salary
VP Marketing & Communication
30% of salary
SVP Operations
20% of salary
VP Operations
20% of salary
Administrative Manager
20% of salary



 
9

--------------------------------------------------------------------------------

 